THE THIRTEENTH COURT OF APPEALS

                                   13-20-00505-CV


   Jose F. Serna, Individually and as Beneficiary of the Estates of Olivia Acosta and
                                  Francisco R. Serna
                                          v.
                                     Joe F. Banks


                                   On Appeal from the
                     94th District Court of Nueces County, Texas
                      Trial Court Cause No. 2017DCV-1758-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellee.

      We further order this decision certified below for observance.

August 30, 2022